PER CURIAM.
Upon review of Appellants’ response to this Court’s show cause order of April 14, 2010, we dismiss this appeal because the order on appeal is neither a final order nor a non-final order appealable pursuant to Florida Rule of Appellate Procedure 9.180. Here, the Judge of Compensation Claims’ (JCC’s) order generally awards indemnity benefits but does not clarify whether they are temporary total disability benefits or temporary partial disability benefits, as illustrated by the sentence, “Jurisdiction is reserved if the parties are not able to administrative calculate the type and amount of indemnity awarded.” See Life Care Ctr. of Winter Haven v. Benjamin, 22 So.3d 152 (Fla. 1st DCA 2009) (dismissing appeal where JCC reserved jurisdiction on litigated issue and directed parties *931to administratively determine additional facts and calculate the benefits thereon).
DISMISSED.
WOLF, BENTON, and PADOVANO, JJ., concur.